DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action corresponds to application 14/954,594 which was filed on 11/30/2015 and is a CON of 14/937,948 filed 11/11/2015.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered. 

Response to Amendment
In the reply filed 7/15/2021, claim 1 has been amended. Claim 13 has been added and no claims have been canceled.  Accordingly claims 1-13 stand pending.

Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but are moot in view of the new grounds of rejection.
The applicant argues that the cited references do not teach that the specific number of the plurality of execution states to reach the maximum version value 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (US2015/0278243), hereinafter Vincent, in view of Madhavarapu et al. (US9,507,843), hereinafter Madhavarapu, Todd et al. (US2005/0229166), hereinafter Todd, Hsieh (US2013/0282668), and Giampaolo et al. (US8239356), hereinafter Giampaolo.

Regarding Claim 1:

A method for providing consistency among metadata replicas and content in an enterprise content management cluster, the method comprising: recording, by a processor, a transaction log entry (metadata and/or data that may have to be read or modified for a single file store operation request received from a customer may be distributed among a plurality of storage service nodes; depending on the replication strategy being used, each one of the metadata modifications may in turn involve updates to a plurality of extent replicas, Vincent et al. [0080]) in response to receiving a content modification request (a given modification request from a client may accordingly be translated into a plurality of physical modifications at respective storage devices and/or respective storage subsystem nodes, depending on the nature of the replication policy in use for the corresponding file store object or metadata, Vincent et al. [0078]), the transaction log entry comprising a version identifier set to a first version value for a transaction (the coordinator may collect various elements of information needed to complete the transaction (element 2013); the coordinator may also be responsible for generating a unique transaction identifier (e.g., a universally unique identifier or UUID that incorporates a randomly-generated string), Vincent et al. [0161]);
updating, by the processor, the transaction log entry (each circular buffer comprises a plurality of write log records 1460, such as records 1460A, 1460B, 1460C and 1460D in buffer 1450A and records 1460K, 1460L, 1460M and 1460N in buffer 1450B; each log entry 1460 in the depicted embodiment comprises a respective indication of a committed (i.e., successful) page write, indicating the page identifier that was written to, the logical timestamp associated with the completion of the write, and the client on whose behalf the write was performed, Vincent et al. [0133]; the intent record may indicate that the node 1632A intends to perform the proposed modification to P1, Vincent et al. [0145]; each of the node chain members may store transaction state records locally for some time even after the transaction, as discussed below with reference to FIG. 19; the state information may be used, for example, during recovery operations that may be needed in the event that one of the participant nodes fails before the transaction is completed (either committed or aborted), Vincent et al. [0154]) in response to successfully modifying content and one of a plurality of metadata replicas containing metadata corresponding to the content modification request (metadata and/or data that may have to be read or modified for a single file store operation request received from a customer may be distributed among a plurality of storage service nodes, Vincent et al. [0080]; the coordinator may collect various elements of information needed to complete the transaction (element 2013); the coordinator may also be responsible for generating a unique transaction identifier (e.g., a universally unique identifier or UUID that incorporates a randomly-generated string), Vincent et al. [0161]), wherein the version identifier of the transaction log entry is updated to a second version value for a transaction (the storage service may maintain versioning information at the per-page level, and use the versioning information to decide whether a write of an RMW should be accepted or not; for example, instead of maintaining a log buffer of write operations at the per-extent level, in one such versioning approach, log entries may be maintained at the per-page level, so that it becomes possible to determine whether a write of an RMW is directed to the same version as the corresponding read, Vincent et al. [0136]);
updating, by the processor, the transaction log entry (each circular buffer comprises a plurality of write log records 1460, such as records 1460A, 1460B, 1460C and 1460D in buffer 1450A and records 1460K, 1460L, 1460M and 1460N in buffer 1450B; each log entry 1460 in the depicted embodiment comprises a respective indication of a committed (i.e., successful) page write, indicating the page identifier that was written to, the logical timestamp associated with the completion of the write, and the client on whose behalf the write was performed, Vincent et al. [0133]; the intent record may indicate that the node 1632A intends to perform the proposed modification to P1, Vincent et al. [0145]; each of the node chain members may store transaction state records locally for some time even after the transaction, as discussed below with reference to FIG. 19; the state information may be used, for example, during recovery operations that may be needed in the event that one of the participant nodes fails before the transaction is completed (either committed or aborted), Vincent et al. [0154]) upon successfully modifying each of the metadata replicas (the coordinator may collect various elements of information needed to complete the transaction (element 2013); the coordinator may also be responsible for generating a unique transaction identifier (e.g., a universally unique identifier or UUID that incorporates a randomly-generated string), Vincent et al. [0161]), wherein the version identifier of the transaction log entry is updated to a third version value for a transaction, wherein the first, the second, and the third version values are distinct, wherein the first, the  (the storage service may maintain versioning information at the per-page level, and use the versioning information to decide whether a write of an RMW should be accepted or not; for example, instead of maintaining a log buffer of write operations at the per-extent level, in one such versioning approach, log entries may be maintained at the per-page level, so that it becomes possible to determine whether a write of an RMW is directed to the same version as the corresponding read, Vincent et al. [0136]; the coordinator may also be responsible for generating a unique transaction identifier (e.g., a universally unique identifier or UUID that incorporates a randomly-generated string), Vincent et al. [0161]); 
determining that the content modification request has achieved a completed state in response to receiving a respective acknowledgement from each of the plurality of metadata replicas that indicates that the metadata replica has been updated (state machine 1232A may utilize a logical clock 1222A in the depicted embodiment, and state machine 1232B may utilize a different logical clock 1222B … the values of the logical clock may also be referred to herein as "logical timestamps" or as "operation sequence numbers" (since they may indicate the sequence in which various read or write operations were completed using the associated replicated state machine), Vincent et al. [0130]; the state machines (which include replicated state machines) are an indicator of an operation being completed and additionally, Vincent et al. [0083] recites “replicated state machines may be used to manage updates to extent replicas”, which shows supports for performing updates on replicas).
the specific number of the plurality of execution states to reach the maximum version value comprises a create state, a commit state, and a complete state (figure 19, [0157-0158], note transaction state table 1905 stores transaction states such as prepare, committed and aborted.  The prepare state as taught by Vincent is interpreted as a create state since it signifies the transaction is ready to be committed and the committed state is interpreted as a commit state; note that while a complete state isn’t specifically stated, Vincent teaches identifying a state for the master node to determine if all the transactions were completed, which is interpreted as a complete state.  Lastly it is noted that listing the different states without specifying how they are used is merely functional descriptive language);
However, although Vincent teaches the versioning, there is no mention of the use of a version identifier.  Vincent also fails to teach a write ahead log that uses a Hadoop Distributed File System, wherein the transaction log entry is configured to, in response to completing the transaction, mark data that is to be collected by garbage collection using a garbage collection identifier, versions are associated with transaction identifiers and deleting a transaction log entry in response to a maximum version value being reached.
Madhavarapu teaches the use of version identifiers for the modification requests (storage metadata updates may include a storage metadata version identifier (sometimes referred to as an epoch); this version identifier may indicate to read-write node 122 that a new version of storage metadata information is available, Madhavarapu col. 7 lines 60-64; each read or write request sent to storage nodes 535 may include a storage metadata version identifier (e.g., an epoch); if the storage metadata version identifier is not current with the storage metadata version identifier on the storage node, a storage metadata update 536 including the new storage metadata identifier may be sent to read-write node 520, Madhavarapu col. 28 lines 45-51); and
wherein the transaction log entry is configured to mark data that is to be collected by garbage collection (a garbage collection process may reclaim space by merging two or more adjacent log pages and replacing them with fewer new log pages containing all of the non-obsolete log records from the log pages that they are replacing, Madhavarapu col. 33 lines 42-46; to keep this fragmentation under control, the system may keep track of the number of sectors used by each data page, may preferentially allocate from almost-full data pages, and may preferentially garbage collect almost-empty data pages (which may require moving data to a new location if it is still relevant), Madhavarapu col. 33 lines 61-67) using a garbage collection identifier (a log page table may be stored in memory, and the log page table may be used during garbage collection of the cold log zone; for example, the log page table may identify which log records are obsolete (e.g., which log records can be garbage collected) and how much free space is available on each log page, Madhavarapu col. 34 lines 36-42; although an “identifier” is not explicitly stated, the garbage collection is identifying which log records are obsolete, indicating that there is at least some sort of identification or mark being placed on or associated with the log records that are going to be garbage collected).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features taught by Madhavarapu as the version identifiers can be used to help indicate the state of the modification request and whether or not the modification to the content is being initialized, being committed to, or already completed based on the identification given to each state of the process.
However, although the combination of Vincent as modified, teaches garbage collection as cited above, the garbage collection is performed in response to obsolete records and not in response to transactions being completed.  Additionally, Vincent as modified also fails to teach a write ahead log that uses a Hadoop Distributed File System, versions are associated with transaction identifiers and deleting a transaction log entry in response to a maximum version value being reached.
	Todd teaches the removal of a transaction in response to it being completed (Fig. 7 illustrates operations of a storage controller 106 in removing from a logic structure such as the logic structure 300 of FIG. 3A, a destination location identifier for a write operation which has been completed, that is, after all of the data of the write operation has been successfully written to the proper destination location in the storage 104, Todd [0037]) and thus provides support for teaching wherein the transaction log entry is configured to, in response to completing the transaction (see citation in Todd [0037] above), mark data that is to be collected by garbage collection using a garbage collection identifier (Madhavarapu col. 34 lines 36-42 already suggests an “identifier” as explained above, but Todd [0040] can support this as there is an explicit identifier (i.e. the track ID for the completed write operation) taught to help with the garbage collection process).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device with the features taught by Todd as the identifier assists in identifying transactions that have been completed and indicates to a garbage collection process that the transaction log entry can be deleted.
However, Vincent as modified fails to teach a write ahead log that uses a Hadoop Distributed File System (HDFS), versions are associated with transaction identifiers and deleting a transaction log entry in response to a maximum version value being reached.
Hsieh teaches the limitation of a write ahead log (to mitigate this risk, HBase saves updates in a log file (HLog or Write Ahead Log) 118, 128 before writing the data to MemStore, Hsieh [0025]) that uses a Hadoop Distributed File System (HDFS) (data from the MemStore is flushed into HFile 142 that is written to a distributed file system (DFS) such as the Hadoop Distributed File System (HDFS), Hsieh [0025]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device with the features taught by Hsieh as using a Hadoop Distributed File System provides additional functions for performing database transactions and improves the quality of computation.

Giampaolo teaches versions associated are each associated with the transaction identifier, wherein the first, the second, and the third version values represent, respectively, a plurality of execution states of content modification request, each of the plurality of execution states being associated with the transaction identifier for a transaction (Giampaolo, claim 1, note versions for transaction and a maximum limit for execution states of those transaction, e.g. plurality of execution states for the transaction identifiers. When combined with the previously cited references the object would be the transaction as taught by Vincent);
checking that the transaction log entry has reached a maximum version value, the maximum version value comprises a specific number of the plurality of execution states through which the transaction is configured to be executed (Giampaolo, claim 1, note maximum number of transactions, e.g. execution states, for a specific transaction identifier, e.g. maximum version value, and when combined with the other references this would be for the transaction object version value and would use the transaction states as taught by Vincent); and 
deleting the transaction log entry in response to the maximum version value being reached (Giampaolo, column 4 lines 58 – column 5 line 9, note deleting version with invalid transaction identifiers and a transaction identifier is invalid when it exceeds the global transaction ID, e.g. maximum version value. When combined with the other references this would be for the transaction object version value).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Giampaolo because this would improve the efficiency of the systems storage space.


Regarding claim 2, the combination of Vincent as modified shows the method as disclosed above.  Further, Vincent as modified teaches that the processor records the transaction log entry in the write ahead log that uses a distributed file system (each circular buffer comprises a plurality of write log records 1460, such as records 1460A, 1460B, 1460C and 1460D in buffer 1450A and records 1460K, 1460L, 1460M and 1460N in buffer 1450B; each log entry 1460 in the depicted embodiment comprises a respective indication of a committed (i.e., successful) page write, indicating the page identifier that was written to, the logical timestamp associated with the completion of the write, and the client on whose behalf the write was performed, Vincent [0133]; the intent record may indicate that the node 1632A intends to perform the proposed modification to P1, Vincent [0145]; each of the node chain members may store transaction state records locally for some time even after the transaction, as discussed below with reference to FIG. 19; the state information may be used, for example, during recovery operations that may be needed in the event that one of the participant nodes fails before the transaction is completed (either committed or aborted), Vincent [0154]).

Regarding claim 3, Vincent as modified shows the method as disclosed above.  Further, Vincent as modified also teaches that the distributed file system is a columnar database (Vincent, [0331], note relational databases).

Regarding claim 4, Vincent as modified shows the method as disclosed above.  Further, Vincent as modified teaches that the first version value is representative of a content update state of the content modification request (versioning taught by Vincent in [0136] and the version identifiers taught by Madhavarapu in col. 7 lines 60-64, col. 28 lines 45-51; furthermore, the "initiation state" may be indicated by the PREPARED state during the transaction as disclosed in Vincent et al. [0157]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features taught by Madhavarapu as the version identifiers can be used to help indicate the state of the modification request and whether or not the modification to the content is being initialized, being committed to, or already completed based on the identification given to each state of the process.

Regarding claim 5, Vincent as modified shows the method as disclosed above.  Further, Vincent as modified also teaches that the second version value is representative of a commit state for the content modification request (versioning taught by Vincent et al. in [0136] and the version identifiers taught by Madhavarapu in col. 7 lines 60-64, col. 28 lines 45-51; furthermore, the "commit state" may be indicated by the COMMITTED state during the transaction as disclosed in Vincent [0157]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features taught by Madhavarapu as the version identifiers can be used to help indicate the state of the modification request and whether or not the modification to the content is being initialized, being committed to, or already completed based on the identification given to each state of the process.

Regarding claim 6, Vincent as modified shows the method as disclosed above.  Vincent as modified also teaches that the third version value is representative of a completion state for the content modification request (versioning taught by Vincent in [0136] and the version identifiers taught by Madhavarapu in col. 7 lines 60-64, col. 28 lines 45-51; furthermore, although there is no indication of a state after the COMMITTED state in Vincent, the “complete state” can correspond to the process in which the transaction has been completed and a "Tx-cleanup message" is received for deleting the transaction state records in Vincent [0157]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features taught by Madhavarapu as the version identifiers can be used to help indicate the state of the modification request and whether or not the modification to the content is being initialized, being committed to, or already completed based on the identification given to each state of the process.

Regarding claim 7, Vincent as modified shows the method as disclosed above.  Vincent as modified also teaches that updating the transaction log entry comprises:
identifying, by the processor, the transaction log entry based on a transaction identifier included in the transaction log entry (the coordinator may collect various elements of information needed to complete the transaction (element 2013); the coordinator may also be responsible for generating a unique transaction identifier (e.g., a universally unique identifier or UUID that incorporates a randomly-generated string), Vincent [0161]), the transaction identifier associated with the content modification request (a given modification request from a client may accordingly be translated into a plurality of physical modifications at respective storage devices and/or respective storage subsystem nodes, depending on the nature of the replication policy in use for the corresponding file store object or metadata, Vincent [0078]).

Regarding claim 8, Vincent as modified shows the method as disclosed above.  Vincent as modified also teaches that the method further comprises:
marking, by the processor, the transaction log entry with a garbage collection identifier that is indicative that the transaction log entry is to be deleted (in some embodiments, garbage collection may be done in the cold log zone to reclaim space occupied by obsolete log records, e.g., log records that no longer need to be stored in the SSDs of the storage tier; for example, a log record may become obsolete when there is a subsequent AULR for the same user page and the version of the user page represented by the log record is not needed for retention on SSD, Madhavarapu col. 33 lines 35-41).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features taught by Madhavarapu as the version identifiers can be used to help indicate the state of the modification request and whether or not the modification to the content is being initialized, being committed to, or already completed based on the identification given to each state of the process.

Regarding claim 9, Vincent as modified shows the method as disclosed above.  Vincent as modified also teaches that the method further comprises:
compacting, by the processor, the write ahead log by recording the write ahead log to a disk (each circular buffer comprises a plurality of write log records 1460, such as records 1460A, 1460B, 1460C and 1460D in buffer 1450A and records 1460K, 1460L, 1460M and 1460N in buffer 1450B; each log entry 1460 in the depicted embodiment comprises a respective indication of a committed (i.e., successful) page write, indicating the page identifier that was written to, the logical timestamp associated with the completion of the write, and the client on whose behalf the write was performed, Vincent [0133]; the intent record may indicate that the node 1632A intends to perform the proposed modification to P1, Vincent [0145]; each of the node chain members may store transaction state records locally for some time even after the transaction, as discussed below with reference to FIG. 19; the state information may be used, for example, during recovery operations that may be needed in the event that one of the participant nodes fails before the transaction is completed (either committed or aborted), Vincent [0154]), wherein, in response to the transaction log entry being marked as deleted on each node of the distributed file system, the transaction log entry is not written to the disk (at some point after a given transaction is committed or aborted, the coordinator node 1632K may transmit Tx-cleanup messages 1871, 1872 and 1873 to the nodes of the chain 1804 in the embodiment depicted in FIG. 18; the Tx-cleanup messages may indicate identifiers of the transactions whose state records should be deleted from the storage nodes, Vincent [0154]; when a Tx-cleanup message is received for a given transaction, the transaction state records may be deleted or archived in some embodiments, Vincent [0157]; the transaction being “aborted” means that no transaction log entry will be written and instead be deleted).

Regarding claim 10, Vincent as modified shows the method as disclosed above.  Vincent as modified also teaches that compacting the write ahead log further comprises, in response to the transaction log entry not being marked as deleted on each node of the distributed file system:
adding a transaction identifier of the transaction log entry to a garbage collection set of the garbage collection (a garbage collection process may reclaim space by merging two or more adjacent log pages and replacing them with fewer new log pages containing all of the non-obsolete log records from the log pages that they are replacing, Madhavarapu col. 33 lines 42-46; to keep this fragmentation under control, the system may keep track of the number of sectors used by each data page, may preferentially allocate from almost-full data pages, and may preferentially garbage collect almost-empty data pages (which may require moving data to a new location if it is still relevant), Madhavarapu col. 33 lines 61-67; a log page table may be stored in memory, and the log page table may be used during garbage collection of the cold log zone; for example, the log page table may identify which log records are obsolete (e.g., which log records can be garbage collected) and how much free space is available on each log page, Madhavarapu col. 34 lines 36-42); and
initializing a counter associated with the transaction log entry (each log entry 1460 in the depicted embodiment comprises a respective indication of a committed (i.e., successful) page write, indicating the page identifier that was written to, the logical timestamp associated with the completion of the write, and the client on whose behalf the write was performed, Vincent [0133]; log entries may be maintained at the per-page level, Vincent [0136]) that are in volatile memory (the metadata subsystem of the distributes storage service may be responsible for storing client session information at persistent storage at one or more extents, while the access subsystem may be configured to cache session state information, e.g., in volatile memory and/or local persistent storage at the access node, Vincent [0286]), and setting a value of the counter to a number of nodes of the distributed file system on which the transaction log entry is marked as deleted (in some embodiments, garbage collection may be done in the cold log zone to reclaim space occupied by obsolete log records, e.g., log records that no longer need to be stored in the SSDs of the storage tier; for example, a log record may become obsolete when there is a subsequent AULR for the same user page and the version of the user page represented by the log record is not needed for retention on SSD, Madhavarapu col. 33 lines 35-41; the two citations above may be used in combination with an integer counter taught by Vincent in [0130] which is recited as "an integer counter implemented at the storage node at which the master replica is resident may be used as a logical clock, and that storage node may be responsible for changes to the clock's value (e.g., the counter may be incremented whenever a read or write operation is completed using the state machine)”, and the reason for doing so is that the counter keeps track of the completed transactions, which means that it is also representative of the number of transaction logs that may to be deleted, therefore providing a consistency measure that the number of deleted transaction records matches the number of completed transactions).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features taught by Madhavarapu as the version identifiers can be used to help indicate the state of the modification request and whether or not the modification to the content is being initialized, being committed to, or already completed based on the identification given to each state of the process.

Regarding claim 11, Vincent as modified shows the method as disclosed above.  Vincent as modified also teaches that the method further comprises:

identifying the transaction log entry based on the transaction identifier added to the garbage collection set (the coordinator may collect various elements of information needed to complete the transaction (element 2013); the coordinator may also be responsible for generating a unique transaction identifier (e.g., a universally unique identifier or UUID that incorporates a randomly-generated string), Vincent [0161]);
determining if the value of the counter associated with the transaction log entry is equal to the number of nodes in the distributed file system (in some embodiments, depending on the data durability requirements of extent E, multiple extent replicas may have to be modified before the local page writes can be considered completed; in some such scenarios CM may wait, after initiating the page modifications, until enough replicas have been updated before changing the transaction record, Vincent [0169]; the intent record that CM had stored when responding to the Tx-prepare message for the transaction may be deleted at this point (element 2210), Vincent [0170]); and
in response to the value being less than the number of nodes, incrementing the value of the counter and skipping to a next transaction log entry in the write ahead log (accordingly, in order to free up the memory and/or storage devoted to state information for older transactions, at some point after a given transaction is committed or aborted, the coordinator node 1632K may transmit Tx-cleanup messages 1871, 1872 and 1873 to the nodes of the chain 1804 in the embodiment depicted in FIG. 18; the coordinator may decide to transmit Tx-cleanup messages for a given transaction after a tunable or configurable time period has elapsed since the transaction was committed or aborted in some embodiments, and the time period may be adjusted based on various factors such as measurements of the amount of storage/memory space used up by old transaction records at various storage nodes, Vincent [0154]).

Regarding claim 12, Vincent as modified shows the method as disclosed above.  Vincent as modified also teaches that the garbage collection further comprises, in response to the value being equal to the number of nodes, deleting the transaction identifier from the garbage collection set (at some point after a given transaction is committed or aborted, the coordinator node 1632K may transmit Tx-cleanup messages 1871, 1872 and 1873 to the nodes of the chain 1804 in the embodiment depicted in FIG. 18; the Tx-cleanup messages may indicate identifiers of the transactions whose state records should be deleted from the storage nodes, Vincent [0154]; when a Tx-cleanup message is received for a given transaction, the transaction state records may be deleted or archived in some embodiments, Vincent [0157]).

Regarding claim 13, Vincent as modified shows the method as disclosed above.  Vincent as modified also teaches wherein the specific number of the plurality of execution states to reach the maximum version value further comprises one or more other states (Vincent, figure 19, [0157-0158], note transaction state table 1905 stores transaction states such as prepare, committed and aborted)(Giampaolo, claim 1, note maximum number of transactions, e.g. execution states, for a specific transaction identifier, e.g. maximum version value, and when combined with the other references this would be for the transaction object version value and would use the transaction states as taught by Vincent).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Giampaolo because this would improve the efficiency of the systems storage space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swanson et al. (US2015/0019792) teaches Transaction IDs comprising various states;
Leach et al. (US2016/0042023) teaches transaction states comprising a create, commit, and complete states.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        9/17/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152